           Case 1:20-cv-07827-GHW Document 18 Filed 02/05/21 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 2/5/2021
 -------------------------------------------------------------X
                                                              :
 FRANKIE MONEGRO,                                             :
                                                              :
                                                   Plaintiff,:
                                                              :             1:20-cv-7827-GHW
                              -against-                       :
                                                              :                   ORDER
 GOLDBELEY, INC.,                                             :
                                                              :
                                               Defendant.:
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         By a notice of settlement dated February 5, 2021, Dkt. No. 17, the parties have informed the

Court that this case has settled. Accordingly, it is hereby ORDERED that this action be

conditionally discontinued without prejudice and without costs; provided, however, that within sixty

(60) days of the date of this Order, the parties may submit to the Court their own Stipulation of

Settlement and Dismissal. 1 Otherwise, within such time Plaintiff may apply by letter for restoration

of the action to the active calendar of this Court in the event that the settlement is not

consummated. Upon such application for reinstatement, the parties shall continue to be subject to

the Court’s jurisdiction, the Court shall promptly reinstate the action to its active docket, and the

parties shall be directed to appear before the Court, without the necessity of additional process, on a

date within ten (10) days of the application, to schedule remaining pretrial proceedings and/or

dispositive motions, as appropriate. This Order shall be deemed a final discontinuance of the action

with prejudice in the event that Plaintiff has not requested restoration of the case to the active


1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
         Case 1:20-cv-07827-GHW Document 18 Filed 02/05/21 Page 2 of 2



calendar within such 60-day period.

        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case.

        SO ORDERED.

Dated: February 5, 2021
                                                        __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  2
